HDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/529993, filed on 08/02/2019.
Claims 1-20 are presented for examination, with claims 1 and 11 are being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for managing deduplication of data in storage system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claims 1 and 11
             Independent claims 1 and 11 recite limitations of:
receiving a digest for a deduplication candidate; 
loading at least one neighboring digest segment of a first loaded digest segment; 
determining whether the digest is located in the at least one neighboring digest segment; and based on a negative result of the determining, processing the digest.

The limitations of receiving …, loading …, determining …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. Therefore, claims 1 and 11 fall within the “Mental Processes” grouping of abstract ideas. 
These judicial exceptions are not integrated into a practical application. In particular, similar to claim 1, claim 11 recites additional elements, “one or more processors”, “a memory”, “computer-executable program,” to perform the steps of claim 11. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
For those reasons, claims 1 and 11 are not patent eligible.

Claims 2-10 and 12-20
The limitations as recited in claims 2-10 and 12-20 are simply describe the concepts of managing deduplication of data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-10 and 12-20 are directed to abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronovich, US 2015/0019506.

Regarding claim 1, Aronovich discloses, A method, comprising: 
receiving a digest for a deduplication candidate (e.g. input data is segmented into small segments (e.g. 4 KB) and a digest (a cryptographic hash value, e.g. SHAT) is calculated for each such segment.  The digests are loaded into memory, and instead of comparing data to find matches, the input digests and the loaded reference digests are matched, Aronovich: [0026], [0031] – [0032]); 
loading at least one neighboring digest segment of a first loaded digest segment (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table, Aronovich: [0043] and [0071]); 
determining whether the digest is located in the at least one neighboring digest segment (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]. Wherein, the extended ); and 
based on a negative result of the determining, processing the digest (e.g. If no match is found for the input digest, then the input data covered by that digest is determined to be not found in the repository, and a data mismatch is declared for that input data segment. The method 700 declares a data mismatch whose offsets and length are those of the version digest (step 716). If no match is found, a data mismatch is declared, whose offsets and length are those of the version digest. The method 700 searches the next location in the version of the digest following the mismatching digest (step 718). The location in the version of the digest to be searched next is the digest following the mismatching digest, Aronovich: [0043] and [0072]).

Regarding claim 2, Aronovich further discloses, wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment (e.g. Digest values are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036], [0043] and [0045]).

Regarding claim 3, Aronovich further discloses, wherein the loading is in response to failing to find the digest in the first loaded digest segment (e.g. If a match is not found then the input ). 

Regarding claim 4, Aronovich further discloses, wherein the processing comprises:
generating a mask (e.g. Digest values [interpreted as mask(s)] are calculated for the input chunk based on the produced segmentation, and stored in memory in the sequence of their occurrence in the input data, Aronovich: [0036]); 
determining if the digest qualifies as a sample digest based on the mask (e.g. The positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form, Aronovich: [0036]- [0037]); and 
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table (e.g. the present invention loads the reference digests into two structures in memory: a buffer containing the digests sequentially in the order of their occurrence in the data, and a search structure, e.g. a hash table. Each digest value of the input chunk is searched in the search structure, and each candidate in the search structure, pointing into the buffer, is verified using the reference digest value and corresponding segment size, Aronovich: [0043]). 

Regarding claim 5, Aronovich further discloses, wherein based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table (e.g. in a data deduplication system, matches of input and repository data are ).

Regarding claim 6, Aronovich further discloses, wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate (e.g. Each of the matches found is then extended forward and backward using the buffer of reference digests, until the matched sequence of digests cannot be further extended, Aronovich: [0043]). 

Regarding claim 7, Aronovich further discloses, wherein the first loaded digest segment is in a cache (e.g. When deduplication of an input chunk of data is complete, the input chunk of data's associated digests are stored in the repository, to serve as reference digests for subsequent input data, Aronovich: [0037]).

Regarding claim 8, Aronovich further discloses, wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment (e.g. the method 400 determines if there are additional digests of the input data chunk (step 432). If yes, the method 400 returns to step 424. If no, method 400 removes the similarity elements of the ). 

Regarding claim 9, Aronovich further discloses, wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment (e.g. cache 245 for temporarily storing (buffering) data, Aronovich: [0060]).

Regarding claim 10, Aronovich further discloses, wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment (e.g. The positions produced by the similarity search procedure are then used to lookup the stored digests of the similar reference data, and to load these reference digests into memory. Then, rather than comparing data, the input digests and the loaded reference digests are matched, Aronovich: [0066]).

Claims 11-20 recited a system, comprising similar steps as described in claims 1-10.  Therefore, claims 11-20 have been rejected by the same reasons as discussed in claims 1-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153